DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-30, 43-45, 49-53, and 56, were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention on , however, after the office has reviewed the previous election restriction, the office has concluded that the claims were improperly restricted, thus examination on the merits of all claims will conclude below. 

Claim Objections
Claims 1-56 are objected to because of the following informalities:  each of the claims, and in particular the independent claims comprise a number of formatting issues, with regard to punctuation throughout the claims.  For example, claim 1, recites, in part:
A wireless communication system, comprising:
a plurality of UEs, the plurality of UEs comprising at least a first UE and a second UE, at least a first UE and a second UE,  at least one base station, and the base station configured to serve the plurality of UEs,
wherein the base station is configured to”
The office recommends amending each of the claims to comprise colon, comma, and semicolon. For example, the line “wherein the base station is configured” should have a colon because the next lines are defining what the base station is configured to do.
Appropriate correction is required.
	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14-17, 39, 51, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 4, the applicants appear to claim a half-duplex implementation, wherein the resources do not overlap, (e.g. time and frequency) with UL/DL transmissions, and half duplex transmission (e.g. no interference cancellation). It appears to be a pivot from want the applicants intended to be claimed, wherein the independent claims are directed to base station and terminal which are conducting full duplex transmission. It’s unclear how a full-duplex station becomes a half-duplex station, or why the pivot to half-duplex occurs. 
Claim 14 recites, in part, “wherein the base station is configured to: 
transmit to the first UE using a first DL subband of the DL frequency band”. 
There is no previous recitation of a DL frequency band in the claims, thus the term “the DL frequency band” lacks antecedent basis within the claims, and the claims is rejected. 
Claims 15-17 which depend from claim 14 are similarly rejected for their dependency thereon, and rejected for failing to cure the deficiencies therein. 
Furthermore, claim 14 recites, in part, “wherein the first UE is configured to transmit to the base station using a first UL subband in the overlapping frequency band, the first UL subband selected such a signal in the first DL subband is successfully received by the first UE, and wherein the second UE is configured to transmit to the base station using a second UL subband in the overlapping frequency band, the second UL subband selected such a signal in a second DL subband is successfully received by the second UE.”. 
The bolded portions being unclear because it is unclear how the subband selects a signal. The claims should be amended to disclose how the subband selects a signal, or should be corrected clear any ambiguities in the claim.
Claim 39 recites, in part, “e.g. due to the wireless channel pathloss” the claim is unclear because e.g. means the statement afterward is an example, and is not definite. Furthermore, the applicants have placed * as punctuation in this and other claims which is improper and should be amended. 
With regard to claim 51 recites a plurality of acronyms without first defining the acronyms in the claim or a previous claim from which paragraph 51 depends thus, the claim is rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 26, 43, 49-52, and 55-56, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stirling-Gallacher (US 2017/0033916 A1).
Regarding claims 1, 52, and 56, Stirling-Gallacher discloses:
A wireless communication system (fig.1 which teaches a wireless communications system), comprising: 
a plurality of UEs (fig.2 which teaches at least 2 UEs), the plurality of UEs comprising at least a first UE and a second UE (fig.2 which discloses a UE-1 and a UE-2), at least one base station (fig.1 which discloses at least one base station), the base station configured to serve the plurality of UEs (fig.2 which depicts the base station serving each of the UEs), wherein the base station is configured to: 
- provide a plurality of beams or spatial links for a wireless communication with the plurality of UEs (Figs. 7a and 7b depict the base station transmitting to the UE’s over the spatial links/beams wireless information), the plurality of beams comprising at least a first beam or spatial link for a wireless communication with the first UE (fig.7a and 7b describes a first beam or link transmitted the UE-1) and a second beam or spatial link for a wireless communication with the second UE (fig.7a and 7b depict a second beam or spatial link transmitted to the UE-2), 
- transmit to the first UE on the first beam or spatial link using frequency resources within a DL frequency band (fig.7b teaches UE-2 receiving DL transmission), 
- transmit to the second UE on the second beam or spatial link using frequency resources within the DL frequency band (fig.7b wherein at a period of time passes the UE-1 may be served on the downlink), wherein the DL frequency band and a UL frequency band overlap at least partially (fig.5 element 510 teaches partial overlap of UL and DL frequency), the overlapping parts of the DL frequency band and the UL frequency band defining an overlapping frequency band (fig.5 element 510, par.[0043]), 
- concurrently transmit and receive in the overlapping frequency band (fig.5 teaches that the UL and DL transmission are performed concurrently), and 
- cancel one or more transmission signals at least in presence of one or more concurrent receive signals from the first UE or from the second UE in the overlapping frequency band (par.[0044] which describe self-interference cancellation); and 
wherein the first UE and the second UE are configured to transmit to and receive from the base station using respective frequency resources in the overlapping frequency band (fig.7 and fig.5 which depict the UE’s transmit and receive from the base station in concurrently over the downlink and uplink).

Regarding claim 9, Stirling discloses:
wherein the base station is configured to discriminate an UL transmission from the first UE and an UL transmission from the further UE based on the spatial properties of the respective UL transmissions (fig.7a-c wherein the base station performs receive beamforming such that it can discriminate between UE-1 transmission from UE-2 transmissions which are spatially separated).

Regarding claim 26, Stirling discloses:
wherein the base station is configured to provide for * a full spectral occupancy so as to transmit to the UEs on the entire overlapping frequency band on each of the beams or spatial links or on a sub-set of the beams or spatial links, or * a partial spectral occupancy so as to transmit to the UEs on one or more DL sub-bands within the overlapping frequency band on each of the beams or spatial links or on a sub-set of the beams or spatial links (fig.5 par.[0043 – 0044]).

Regarding claim 43 and 55, Stirling-Gallacher discloses:
a wireless communication system (fig.1 describes a wireless communications system), comprising: 
a plurality of UEs (fig.2 discloses the plurality of UEs), the plurality of UEs comprising at least a first UE and a second UE (fig.2 describes a first and second UE), and each UE comprising a plurality of antennas or an antenna array comprising a plurality of antenna elements (par.[0113] describes the UEs may have multiple transceivers); 
at least one base station (fig.1 depicts at least one base station), the base station configured to serve the plurality of UEs (fig.2 discloses the base station serving the plurality of UEs), wherein the first UE and the second UE are configured to transmit to and receive from the base station using a TDD frequency band (fig.5 which discloses the TDD frequency band), and wherein the base station is configured to:
- transmit to the first UE using one or more first DL time slots in the TDD frequency band (fig.2 and fig.5), 
- transmit to the second UE using one or more second DL time slots in the TDD frequency band (fig.2 and fig.5), 
- concurrently transmit and receive in the TDD frequency band (fig.2 and fig.3 describes full-duplex concurrent transmissions), and 
- cancel one or more transmission signals at least in presence of one or more concurrent receive signals from the first UE or from the second UE in the TDD frequency band (fig.3 which describes concurrent receive signals, par.[0023] describes self-interference, and par.[0038 – 0039]), 
wherein the first UE is configured to transmit to the base station using one or more first UL time slots in the TDD frequency band, a first UL time slot overlapping at least partially a second time slot in the TDD frequency band (Fig.5 which depicts the UE-1 TX to BS when UE-2 time-slot overlaps the UE-2 time slot, further fig.5 discloses that time-slots may fully overlap),  

wherein the second UE is configured to transmit to the base station using one or more second UL time slots in the TDD frequency band, a second UL time slot overlapping at least partially a first time slot in the TDD frequency band (fig.5 as described above), and 
wherein the first UE comprises a plurality of antennas or an antenna array (par.[0113] describes the communications apparatus 1600 with one or more transmitter, receivers, transecivers), 
the first UE configured to control the antennas or the antenna array so as to set a receive beam pattern and/or a transmit beam pattern of the antenna such that a radiation towards the base station is stronger than a radiation towards the second UE (fig.7 wherein the UE-1 main lobe of transmission beam, and main lobe reception beam are substantially separate, or rather, not directed in the direction of the second UE as show in the figs); and/or 
wherein the second UE comprises a plurality of antennas or an antenna array, the second UE configured to control the antennas or the antenna array so as to set a receive beam pattern and/or a transmit beam pattern of the antenna such that a radiation towards the base station is stronger than a radiation towards the first UE (Fig.7a – 7b wherein the main-lobe of transmission beam of UE-2 is directed toward the base and away from the UE-1).

Regarding claim 49, Stirling discloses:	
wherein the wireless communication system comprises a terrestrial network, or a non-terrestrial network, or networks or segments of networks using as a receiver an airborne vehicle or a spaceborne vehicle, or a combination thereof (fig.1).

Regarding claim 50, Stirling discloses:
wherein the UE comprises one or more of: a mobile or stationary terminal, an loT device, a ground based vehicle, an aerial vehicle, a drone, a building, or any other item or device provided with network connectivity enabling the item/device to communicate using the wireless communication system, like a sensor or actuator, and the base station comprises one or more: a macro cell base station, or a small cell base station, or a spaceborne vehicle, like a satellite or a space, or an airborne vehicle, like a unmanned aircraft system (UAS), e.g., a tethered UAS, a lighter than air UAS (LTA), a heavier than air UAS (HTA) and a high altitude UAS platforms (HAPs), or any transmission/reception point (TRP) enabling an item or a device provided with network connectivity to communicate using the wireless communication system (fig.1).
Regarding claim 51, Stirling discloses:
	using an Inverse Fast Fourier Transform, IFFT, based signal, wherein the IFFT based signal comprises OFDM with CP, DFT-s- OFDM with CP, IFFT-based waveforms without CP, f-OFDM, FBMC, GFDM or UFMC (par.[0061] describes an LTE system or mmWave system wherein these systems imply Orthogonal Frequency Division Multiplexing).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 5-7, 10, 14, 20-21, 29, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (US 2017/0033916 A1) in view of Al-Imari et al. “Radio Resource Allocation and System-Level Evaluation for Full-Duplex Systems”, submitted as prior art by the applicant and dated 2015.
Regarding claim 2, the disclosure of Stirling-Gallacher discloses claim 1, but does not explicitly disclose:
wherein the frequency resources used by the first UE and the second UE for a transmission to and a reception from the base station comprise one or more sub-bands or one or more sub-carriers.
However, the technique for using subcarrier for first and second UEs was discussed in Al-Imari. That is, the disclosure of Al-Imari teaches:
wherein the frequency resources used by the first UE and the second UE for a transmission to and a reception from the base station comprise one or more sub-bands or one or more sub-carriers (pg.103 describes where full-duplex base station communicates with full-duplex user, and users are allocated exclusive subcarriers (e.g. subbands) for downlink and uplink communications. That is, the UEs use an UL subbands on UL frequency band, and DL subbands on DL frequency band, pg.104 describes spatially separate UE concurrently transmitting and receiving on a UL and DL subbands (e.g subcarriers) with the aforecited full-duplex base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the full-duplex transmission methods as discussed Stirling-Gallacher, with the full-duplex methods as discussed in Al-Imari. The motivation/suggestion would have been better use of spectral resources as discussed in Al-Imari.

Regarding claim 3, Al-Imari discloses:
wherein, for transmitting to the base station, the first UE is configured to transmit to the base station using a first UL sub-band of the overlapping frequency band, and the second UE is configured to transmit to the base station using a second UL sub-band of the overlapping frequency band, the first and second UL sub-bands comprising the same or different bandwidths (pg.104 first column “The available bandwidth is divided into a set of subcarriers N = {1, . . . , N}. The base-station uses the available subcarriers to transmit in downlink to the users. At the same time, the users can use the same subcarriers to transmit in uplink to the base-station. The subcarriers are exclusively allocated to the users to ensure orthogonality among the users”).

Regarding claim 5, Stirling discloses:
wherein signal cancellation is implemented in the first UE to cancel one or more transmission signals at least in presence of one or more concurrent receive signals from the base station in the overlapping frequency band, and the first UL sub-band spans the overlapping frequency band (par.[0044] which describe self-interference cancellation while using the overlapping in-band resources. That is, the resource in the UL may span the entire frequency band).

Regarding claim 6, Stirling discloses:
wherein the first UE is configured to form a narrow beam towards the base station (fig.7 which depict either UE forming a narrow beam in the direction of the base station).

Regarding claim 7, Al-Imari discloses:
wherein for transmitting to the base station, the first UE is configured to transmit to the base station using a plurality of first UL subcarriers of the overlapping frequency band, and the second UE is configured to transmit to the base station using a plurality of second UL subcarriers of the overlapping frequency band, the first and second UL subcarriers being different (as previously discussed with regard to fig.1 and pg.103 second column, and pg.104 first column describes a bandwidth being divided into a set of sub-carriers wherein the sub-carriers are exclusively allocated to the users).

Regarding claim 8, Stirling discloses:
at least one further UE served by the base station and located with respect to the first UE such that an interference level between the first UE and the further UE is below a threshold, wherein the plurality of beams or spatial links provided by the base station comprises at least one further beam or spatial link for a wireless communication with the further UE, and wherein (fig.12a and fig.12b describe the process used for selecting served UE’s for full-duplex communications, par.[0069 – 0090] and in particular steps, 1240-1246).
While the disclosure of Stirling teaches selecting UEs below a threshold, Stirling does not explicitly disclose:
for transmitting to the base station, the further UE is configured to transmit to the base station using the first UL sub-band or the plurality of first UL subcarriers of the overlapping frequency band.
However, as previously discussed this technique was taught in Al-Imari. That is, Al-Imari discloses:
for transmitting to the base station, the further UE is configured to transmit to the base station using the first UL sub-band or the plurality of first UL subcarriers of the overlapping frequency band (fig.1 and pg.103 second column, and pg.104 first column describes a bandwidth being divided into a set of sub-carriers wherein the sub-carriers are exclusively allocated to the users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the UE selection methods as discussed in Stirling, with UL/DL subcarriers as discussed in Al-Imari. The motivation/suggestion would have been to increase transmission efficiency and improve resource usage by pairing/grouping capable UEs.

Regarding claim 10, Al-Imari discloses:
comprising at least one further UE served by the base station, wherein the base station is configured to provide the first beam or spatial link for a wireless communication with the first UE and with the further UE, wherein the base station is configured to transmit to the first UE using a first DL subband of the DL frequency band, and transmit to the further UE using a further DL subband of the DL frequency band, wherein the first UE is configured to transmit to the base station using a first UL subband in the overlapping frequency band, the first UL subband selected such a signal in the first DL subband is successfully received by the first UE, and wherein the further UE is configured to transmit to the base station using a further UL subband in the overlapping frequency band, the further UL subband selected such a signal in the further DL subband is successfully received by the further UE (pg.103 Intro: col.1 which recites, in part, “The main idea behind wireless full-duplex is to enable radios to transmit and receive simultaneously on the same frequency band at the same time slot [1]. This contrasts with conventional half-duplex operation where transmission and reception either differ in time, or in frequency.” Also, pg.103. col.2 “In this paper, we focus on the scenario where a fullduplex base-station communicates to full-duplex users, and the
users are allocated exclusive subcarriers used for downlink and uplink communications to avoid the inter-user interference.”).

Regarding claims 14 and 53, Stirling discloses:
a wireless communication system (fig.1 which teaches a wireless communications system), comprising: 
a plurality of UEs (fig.2 which teaches at least 2 UEs), the plurality of UEs comprising at least a first UE and a second UE (fig.2 which discloses a UE-1 and a UE-2), at least one base station (fig.1 which discloses at least one base station), the base station configured to serve the plurality of UEs (fig.2 which depicts the base station serving each of the UEs), wherein the base station is configured to:	
wherein the DL frequency band and an UL frequency band overlap at least partially (fig.5 discloses overlapping uplink and downlink frequency band), the overlapping parts of the DL frequency band and the UL frequency band defining and overlapping frequency (fig.5 which discloses an overlapping frequency band)
	concurrently transmit and receive in the overlapping frequency band (fig.5 discloses concurrent uplink and downlink transmission), and
	cancel one or more transmission signals at least in the presence of one or more concurrent receive signals from the first UE or from the second UE in the overlapping frequency band (par.[0044] which describes self-interference cancellation);
	While the disclosure of Stirling-Gallacher teaches the use of overlapping subband, UL/DL bands, and further  substantially discloses the claimed invention, it does not explicitly disclose:
	transmit to the first UE using a first DL subband of the DL frequency band;
	transmit to the second UE using a second DL subband of the DL frequency band,
wherein the first UE and the second UE are configured to transmit to the base station using respective subbands in the overlapping frequency band
wherein the first UE is configured to transmit to the base station using a first UL subband in the overlapping frequency band, the first UL subband selected such a signal in the first DL subband is successfully received by the first UE, and wherein the second UE is configured to transmit to the base station using a second UL subband in the overlapping frequency band, the second UL subband selected such a signal in a second DL subband is successfully received by the second UE.
	However, the above techniques are discussed in Al-Imari, for example, Al-Imari discloses:
	transmit to the first UE using a first DL subband of the DL frequency band (pg.103 describes where full-duplex base station communicates with full-duplex user, and users are allocated exclusive subcarriers (e.g. subbands) for downlink and uplink communications. That is, the UEs use an UL subbands on UL frequency band, and DL subbands on DL frequency band, pg.104 describes spatially separate UE concurrently transmitting and receiving on a UL and DL subbands (e.g subcarriers) with the aforecited full-duplex base station).;
	transmit to the second UE using a second DL subband of the DL frequency band,
wherein the first UE and the second UE are configured to transmit to the base station using respective subbands in the overlapping frequency band (pg.103 and pg.104 first column describes dividing a bandwidth into UL and DL bands, wherein the UL and DL bands are further separated into a plurality of subbands (e.g. subcarriers) the stations and base station are configured to transmit and receive in a full-duplex mode, wherein frequency band which is divided overlaps)
wherein the first UE is configured to transmit to the base station using a first UL subband in the overlapping frequency band (pg.104 as disclosed above the UEs are allocated separate UL/DL subcarriers within the frequency band), the first UL subband selected such a signal in the first DL subband is successfully received by the first UE (fig.1 which describes self-interference cancellation), and wherein the second UE is configured to transmit to the base station using a second UL subband in the overlapping frequency band (pg.104 as disclosed above the UEs are allocated separate UL/DL subcarriers within the frequency band), the second UL subband selected such a signal in a second DL subband is successfully received by the second UE (fig.1 again which describes self-interference cancellation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the full-duplex methods as discussed in Stirling-Gallacher, with the transmission of UL/DL subcarriers as discussed in Al-Imari. The motivation/suggestion would have been to allow for doubling link capacity and improving spectral resource usage. 

Regarding claim 20, Al-Imari discloses:
wherein the first UL sub-band and the second UL sub-band are offset from each other by a free sub-band, and wherein the first and second UEs are configured to receive from the base station in the free sub-band (pg.106 col.2 par.2 describes an LTE system. The office notes that the LTE system provides orthogonality by spacing apart subcarriers, thus, the LTE subcarriers or Al-Imari are sufficiently spaced or offset).

Regarding claim 21, Al-Imari discloses:
wherein the first UL sub-band and the second UL sub-band overlap each other, and wherein the first and second UEs are configured to receive from the base station in a free subband of the overlapping frequency band (pg.103 col.1 Introduction: “A full-duplex central node, such as a base-station in the cellular network, can communicate simultaneously in uplink and downlink with a full-duplex terminal or with two half-duplex terminals using the same spectral resources. It is assumed that by doubling each singlelink capacity, full-duplexing can significantly increase system throughput in diverse applications in wireless communication networks” and col.2 par.2 “In this paper, we focus on the scenario where a fullduplex base-station communicates to full-duplex users, and the users are allocated exclusive subcarriers used for downlink and uplink communications to avoid the inter-user interference.”).

Regarding claim 28, Stirling discloses:
wherein signal cancellation is implemented at the first UE and/or at the second UE to cancel one or more transmission signals at least in presence of one or more concurrent receive signals from the base station in the overlapping frequency band (par.[0044 - 0046] which describes self-interference cancellation ).
















Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (US 2017/0033916 A1), hereinafter known as Stirling, in view of Kusashima et al. (US 2021/0067992 A1).
Regarding claim 4, the disclosure of Stirling-Gallacher teaches full-duplexing using overlapping resources, conversely, the claim 4 appears to claim a half-duplex implementation, which is not explicitly disclosed in Stirling-Gallacher. That is, the disclosure of Stirling-Gallacher doesn’t teach: 
wherein no signal cancellation is implemented at the first UE and at the second UE to cancel one or more transmission signals at least in presence of one or more concurrent receive signals from the base station in the overlapping frequency band, and the first UL sub-band and the second UL sub-band do not overlap. 
However, this discussion is considered in Kusashima. For example, the disclosure of Kusashima teaches:
wherein no signal cancellation is implemented at the first UE and at the second UE to cancel one or more transmission signals at least in presence of one or more concurrent receive signals from the base station in the overlapping frequency band, and the first UL sub-band and the second UL sub-band do not overlap (par.[0057] which recites, in part, “Further, when FD is not carried out, transmission or reception is performed, each of base stations and terminals with non-overlapping frequency/time resources (for example, by FDD (Frequency Division Duplex) or TDD (Time Division Duplex) in a conventional manner).” Thus, there is no overlapping resources, and no need to perform self-interference cancellation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the techniques as discussed in Stirling, in view of the disclosure of Kusashima which teaches when FD is not used. The motivation/suggestion would have been there are particular UE’s that are not selected for FD transmission or may be unable to perform FD transmission due to hardware constraints, thus the design choice to allow both FD terminals and non-FD terminals to operate in the same cell is a design choice, which improves overall system usability. 
















Claim(s) 18-19, 22-25, 27, 29, 44-47, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (US 2017/0033916 A1) as applied to claim 1, in view of Pradhan et al. “Full-Duplex Communication for Future Wireless Networks: Dynamic Resource Block Allocation Approach”, dated 2016 and submitted as prior art by the applicant.
Regarding claim 18, the disclosure of Stirling teaches claim 1, but does not disclose:
wherein the wireless communication system is configured to control the UEs so as to permutate the allocation of the first and second UL sub-bands in a coordinated manner such that the first and second UL sub-bands do not occupy the same frequency band at the same time. However, the disclosure of Pradhan discloses:
wherein the wireless communication system is configured to control the UEs so as to permutate the allocation of the first and second UL sub-bands in a coordinated manner such that the first and second UL sub-bands do not occupy the same frequency band at the same time (pg.64 col.1 “For the downlink, channel reciprocity property of FD enables the transmitter to acquire the SCI with ease. The CSI can be used to perform efficient sub-carrier allocation, and 3. Dynamic Resource Block Allocation: and col.2 “In the algorithm, all the UEs, except the one having the highest priority moves to different available resource blocks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques as discussed in Stirling, with the methods as discussed in Pradhan. The motivation/suggestion would have been to prevent or lower interferences. 

Regarding claim 19, Pradhan discloses:
wherein the base station is configured to estimate the channel for at least a part of the DL frequency band after a successful scan of the respective UL sub-band (pg.34 col.1 which recites, in part, “For the downlink, the channel reciprocity property of FD enables the transmitter (eNB) to acquire CSI with ease.”

Regarding claim 22, the combination of Stirling and Pradhan disclose:
wherein the first UE comprises a plurality of antennas or an antenna array, the first UE configured to control the antennas or the antenna array so as to set a receive beam pattern and/or a transmit beam pattern of the antenna such that a radiation towards the base station is stronger than a radiation towards the second UE, and/or the second UE comprises a plurality of antennas or an antenna array, the second UE configured to control the antennas or the antenna array so as to set a receive beam pattern and/or a transmit beam pattern of the antenna such that a radiation towards the base station is stronger than a radiation towards the first UE (fig.7a-c of Stirling which depicts a narrow beam being transmitted in the direction of the base station such that UE-UE interference is reduced. That is, the main lobe of the UE is directed toward its intended target. Furthermore, the disclosure of Pradhan explicitly discloses: pg.64 3. Dynamic Resource Block Allocation: “As described in the previous sections, to tackle this interference, a smart antenna based approach is used which allows multiple antennas at UE’s to form directed beams towards eNB and nulls towards other UEs”).

Regarding claim 23 and 44, the disclosures of Stirling and Pradhan disclose:
wherein the first UE is configured to control the antennas or the antenna array so as to set a receive beam pattern and/or a transmit beam pattern of the antenna such that a null is directed towards the second UE, and/or wherein the second UE is configured to control the antennas or the antenna array so as to set a receive beam pattern and/or a transmit beam pattern of the antenna such that a null is directed towards the first UE (fig.7a-c of Stirling which depicts a narrow beam being transmitted in the direction of the base station such that UE-UE interference is reduced. That is, the main lobe of the UE is directed toward its intended target. Furthermore, the disclosure of Pradhan explicitly discloses: pg.64 3. Dynamic Resource Block Allocation: “As described in the previous sections, to tackle this interference, a smart antenna based approach is used which allows multiple antennas at UE’s to form directed beams towards eNB and nulls towards other UEs”).

Regarding claim 24, Stirling discloses:
wherein the base station is configured to receive from the first UE a first interference level caused by the second UE, and/or from the second UE a second interference level caused by the first UE, and control, responsive to the received first and/or second interference levels, the first and/or second UEs to set the receive beam pattern and/or the transmit beam pattern of the antenna accordingly (par.[0049 – 0051] describes UE-to-UE interference mitigation).

Regarding claim 25, Pradhan discloses:
wherein the first UL sub-band and the second UL sub-band partially or fully overlap each other (pg.61 Introduction describes Full-Duplex communications, wherein Full-Duplex communications use time and frequency resources which overlap either partially or fully in order to concurrently transmit and receive. Pg.62 describes subcarrier allocation for UEs to transmit and receive from the base station. The office notes that fig.5 of Stirling also disclose overlapping resources).

Regarding claim 27, Pradhan discloses:
wherein the base station is configured to remove a sub-band from the DL allocated band, the removed sub-band being chosen to avoid any overlap with a UL sub-band (pg.62 par.3 which recites, in part, “The UEs are allocated exclusive subcarriers used for downlink and uplink communications to avoid the inter-user interference.” In this way, the resources allocated to UE-1 will be removed from the allocation of UE-2).

Regarding claim 29, Pradhan discloses:
wherein the UEs are configured to report to the base station the partial SIC capability, and the base station is configured to unallocate a sub-band from the DL band where the UL sub-band is allocated (pg.64-65 cols.1 and 2, 3. Dynamic Resource Block Allocation).

Regarding claim 45, Stirling discloses:
wherein the first and second UEs are configured to * estimate an inter-UE-interference channel between the first and second UEs, e.g., through listening to an interference signal, like pilots in the inter-UE-interference channel, and * exchange information about the estimated inter-UE-interference channel, the first and second UEs may be configured to communicate with each other using a direct communication channel, like a sidelink channel, and the information about the estimated inter-UE-interference channel is communicated or transferred via the direct communication channel and/or via the base station (par.[0060 – 0063]).

Regarding claim 46, Stirling discloses:
wherein the first and second UEs are configured to trigger an inter-UE-interference channel estimation updating procedure responsive to a change of an inter-UE interference level exceeding a threshold (par.[0100] the threshold being the difference detected).

Regarding claim 47, Stirling discloses:
wherein the base station is configured to discriminate an UL transmission from the first UE and an UL transmission from the further UE based on the spatial properties of the respective UL transmissions (fig.7a-c wherein the base station performs receive beamforming such that it can discriminate between UE-1 transmission from UE-2 transmissions which are spatially separated).

















Claim(s) 11-13 and 15-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (US 2017/0033916 A1), hereinafter known as Stirling, in view of Al-Imari as applied to claim 10, and further in view of Kusashima et al. (US 2021/0067992 A1).
Regarding claims 11 and 15, the disclosure of Stirling-Gallacher teaches full-duplexing using overlapping resources, conversely, the claim 11 appears to claim a half-duplex implementation, which is not explicitly disclosed in Stirling-Gallacher. That is, the disclosure of Stirling-Gallacher doesn’t teach: 
wherein the first DL sub-band and the first UL sub-band do not overlap each other, and the further DL sub-band and the further UL sub-band do not overlap each other. 
However, this discussion is considered in Kusashima. For example, the disclosure of Kusashima teaches:
wherein the first DL sub-band and the first UL sub-band do not overlap each other, and the further DL sub-band and the further UL sub-band do not overlap each other (par.[0057] which recites, in part, “Further, when FD is not carried out, transmission or reception is performed, each of base stations and terminals with non-overlapping frequency/time resources (for example, by FDD (Frequency Division Duplex) or TDD (Time Division Duplex) in a conventional manner).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the techniques as discussed in Stirling, in view of the disclosure of Kusashima which teaches when FD is not used. The motivation/suggestion would have been there are particular UE’s that are not selected for FD transmission or may be unable to perform FD transmission due to hardware constraints, thus the design choice to allow both FD terminals and non-FD terminals to operate in the same cell is a design choice, which improves overall system usability.

Regarding claim 12 and 16, Stirling discloses:
wherein signal cancellation is implemented in the first and/or in the further UE to cancel at least a portion from the transmit power of one or more transmission signals at least in presence of one or more concurrent receive signals from the base station in the overlapping frequency band (par.[0072 – 0074]).

Regarding claims 13 and 17, the combination of Stirling, Al-Imari, and Kusashima disclose:
wherein signal cancellation is implemented in the first and/or in the further UE to cancel one or more transmission signals at least in presence of one or more concurrent receive signals from the base station in the overlapping frequency band (Stirling: par.[0072 – 0074]), and 
the first DL sub-band and the first UL sub-band and/or the further DL sub-band and the further UL sub-band overlap each other (Al-Imari pg.104 col.1).






Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher as applied to claim 1, in view of Yi et al. (US 2019/0089502 A1).
Regarding claim 30, the disclosure of Stirling teaches claim 1, but does not disclose:
wherein the DL frequency subbands are separated by a frequency guard band, and wherein the UL frequency subbands are separated by a frequency guard band.
However, as discussed above, with the offset for subbands the disclosure of Kim teaches adding an offset or guard bands to the UL/DL subbands.
That is, the disclosure of Yi teaches:
wherein the DL frequency subbands are separated by a frequency guard band, and wherein the UL frequency subbands are separated by a frequency guard band (par.[0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to apply the techniques as discussed in Stirling, with the methods as discussed in Yi. The motivation/suggestion would have been to prevent interference in adjacent sub-carrier blocks. 



Claim(s) 31-34, 36-42, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusashima et al. (US 2021/0067992 A1) in view of Stirling-Gallacher et al. (US 2017/0033916 A1).
Regarding claims 31 and 54, Kusashima discloses:
a wireless communciation system (fig.1 which discloses a wireless communications system), comprising:
a plurality of UEs (fig.1 which shows a plurality of UE’s), the plurality of UEs comprising at least a first UE and a second UE (fig.1 which shows UEs communicatively coupled to the base station),
at least one base station (fig.1 which discloses a plurality of base station devices), the base station configured to serve the plurality of UEs (par.[0049] and fig.1 wherein the figure depicts the stations being served by respective base station devices),
wherein the first UE (fig.1 which teaches at least a first UE) and the second UE (fig.1 which teaches at least a second UE) are configured to transmit and receive (fig.1 which depicts the UEs transmitting and receiving transmissions from the base station) using time resources within a TDD frequency band (par.[0050] which recites, in part, “time resources (e.g., subframes, slots, symbols, etc.) that are identical to or partially overlap one another in a certain frequency channel (e.g., component carrier (CC)) can simultaneously be allocated to a downlink and an uplink, that in-band full-duplex communication (IB FD) can be carried out. An Unpaired Spectrum (Unpaired Frequency Channel) as in TDD is assumed to be used as the frequency channel (CC),”);

wherein the base station (fig.1 the aforecited base station) is configured to:
transmit to the second UE on the second beam or spatial link using one or more second DL time resource in the TDD frequency band;
concurrently transmit and receive in the TDD frequency band (fig.2 wherein the UL/DL transmissions from the base station to the UE and from the UE to the base station are performed concurrently. Par.[0053 – 0054] which recites, in part, “Therefore, the base station carries out FD to perform transmission of the downlink signal to the UE 1 concurrently with reception of the uplink signal from the UE 2.”); and 
cancel one or more transmission signals at least in the presence of one or more concurrent receive signals from the first UE or from the second UE in the TDD frequency band (par.[0056] which recites, in part, “it is preferable that communication apparatuses (base stations, terminals) that carry out FD are each equipped with a self-interference canceller for cancellation or mitigation of Self-Interference which occurs when FD is carried out.” Par.[0154 – 0155]):
wherein the first UE is configured to transmit to the base station using one or more first UL time resources in the TDD frequency band (par.[0050] and fig.2), a first UL time resource overlapping a second DL time resource in the TDD frequency band (fig.3 depicts the UL time resource overlapping with the DL time resource in the time domain);
wherein the second UE is configured to transmit to the base station using one or more second UL time resources in the overlapping frequency band (fig.2 which depicts the second UE using second time resources in the of the fig.3 overlapping frequency band, par.[0050]), a second UL time resource overlapping at least partially a first DL time resource in the TDD frequency band (figs.2-3 wherein the second UE uses other time resources as UE-2 transmits a small time later than UE 1, wherein the TDD frequency band overlap in time as depicted in fig.3).	While the disclosure of Kusashima substantially discloses the claimed invention, it does not explicitly disclose:
wherein the base station is configured to:
provide a plurality of beams or spatial links (fig.1 which depicts a spatial link or beams being transmitted from the base stations to the UEs,   for a wireless communication with the plurality of UEs, the plurality of beams comprising at least a first beam or spatial link for a wireless communication with the first UE and second beam or spatial link for a wireless communication with the first UE and a second beam or spatial link for a wireless communication with the second UE,
transmit to the first UE on the first beam or spatial link using one or more first DL time resources in the TDD frequency band;
transmit to the second UE on the second beam or spatial link using one or more second DL time resource in the TDD frequency band.
However, the above techniques were known prior to the effective filing date of the claimed invention. For example, the disclosure of Stirling-Gallacher discloses:
wherein the base station (fig.7b discloses a base station 700) is configured to:
provide a plurality of beams or spatial links (fig.7b describes the base station 700 transmitting beams or rather spatial links to the UEs), for a wireless communication (fig.7b which depicts wireless communication) with the plurality of UEs (fig.7b which depicts the plurality of UE’s), the plurality of beams comprising at least a first beam or spatial link for a wireless communication with the first UE (fig.7b which depict a first beam/spatial link which is directed toward the UE-1) and second beam or spatial link for a wireless communication with the first UE and a second beam or spatial link for a wireless communication with the second UE (fig.7b which depicts a second beam/spatial link which is directed toward the UE-2),
transmit to the first UE on the first beam or spatial link using one or more first DL time resources in the TDD frequency band (fig.6 BS Tx to UE2);
transmit to the second UE on the second beam or spatial link using one or more second DL time resource in the TDD frequency band (fig.6 in another time period either before or after transmission to UE-2 the BS may transmit on beams, as disclosed in fig.7 to UE-1).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the transmission techniques as discussed in Kusashima, with the full-duplex transmissions as discussed in Stirling-Gallacher. The motivation/suggestion would have been to improve spectral efficiency of the network. 

Regarding claim 32, Kusashima discloses:
wherein the time resources used by the first UE and the second UE for a transmission to and a reception from the base station comprise one or more time slots (Fig.2 and fig.3 depict use of different time slots, while the resources overlap).

Regarding claim 33, Kusashima discloses:
wherein no signal cancellation is implemented at the first UE and at the second UE to cancel one or more transmission signals at least in presence of one or more concurrent receive signals from the base station in the TDD frequency band (par.[0057] describe half-duplex communications wherein the transmission and reception aren’t concurrent).

Regarding claim 34, Stirling discloses:
wherein the first UE comprises a plurality of antennas or an antenna array, the first UE configured to control the antennas or the antenna array so as to set a receive beam pattern and/or a transmit beam pattern of the antenna such that a radiation towards the base station is stronger than a radiation towards the second UE, and/or the second UE comprises a plurality of antennas or an antenna array, the second UE configured to control the antennas or the antenna array so as to set a receive beam pattern and/or a transmit beam pattern of the antenna such that a radiation towards the base station is stronger than a radiation towards the first UE (fig.7a-c as depicted the main-lobe of the beam is directed toward the base station, and away from the adjacent UE).

Regarding claim 36, Stirling discloses:
wherein the first and second UEs are configured to * estimate an inter-UE-interference channel between the first and second UEs, e.g., through listening to an interference signal, like pilots in the inter-UE-interference channel, and * exchange information about the estimated inter-UE-interference channel, the first and second UEs may be configured to communicate with each other using a direct communication channel, like a sidelink channel, and the information about the estimated inter-UE-interference channel is communicated or transferred via the direct communication channel and/or via the base station (par.[0060 – 0063]).

Regarding claim 37, Stirling discloses:
wherein the first and second UEs are configured to trigger an inter-UE-interference channel estimation updating procedure responsive to a change of an inter-UE interference level exceeding a threshold (par.[0100] the threshold being the difference detected)
Regarding claim 38, Stirling discloses:
wherein the base station is configured to allocate the same resources to the first and second UEs in case an inter-UE- interference level between the first UE and the second UE is below a threshold (fig.12a elements 1216-1220).

Regarding claim 39, Stirling discloses:
wherein the first and second UEs are located at a distance, wherein the distance is a distance at which the inter-UE-interference level between the first UE and the second UE is below a threshold, and/or * is a distance at which a pathloss between the UEs is above a threshold, and/or * is a long haul among the UEs, which assures that each UE's UL time slot attenuates enough, e.g., due to the wireless channel pathloss, before the UE's UL time slot reaches the other UE and interferes with the other UE's DL time slot (par.[0053 – 0054]).

Regarding claim 40, the combination of Stirling and Kusashima describes:
wherein the first and second UEs are located at a distance, wherein the distance * is a distance at which the inter-UE-interference level between the first UE and the second UE is below a threshold, and/or * is a distance at which a pathloss between the UEs is above a threshold, and/or * is a long haul among the UEs, which assures that each UE's UL time slot attenuates enough, e.g., due to the wireless channel pathloss, before the UE's UL time slot reaches the other UE and interferes with the other UE's DL time slot (Stirling and Kusashima disclose full-duplex transmission over overlapping resources, or using half-duplexing wherein the resources (e.g. time-slots) do not overlap).

Regarding claim 41, the combination of Stirling and Kusashima alone or in combination describes:
wherein at least one further UE served by the base station using the first beam or spatial link, wherein, for receiving from the base station, the first UE and the further UE are configured to receive on different first DL time slots, and wherein, for transmitting to the base station, the first UE is configured to transmit to the base station using a first UL time slot, and the further UE is configured to transmit to the base station using a second UL time slot, wherein the DL and UL time slots do not overlap (As discussed previously with regard to Stirling and Kusashima teaches multiple UE’s configured to receive on a same spatial link or beam, wherein the first UE and other UE share a beam. The first UE may participate in full-duplex communications and may be equipped with a full duplex receiver, while other UE’s may only be equipped with half-duplex transceivers, thus the second UE time slot would not be concurrent with first UE time slot because half duplex resources don’t overlap. Par.[0057 – 0058] of Kusashima).
Regarding claim 42, Stirling discloses:
wherein the base station is configured to implement receive beamforming to discriminate the UEs' UL (fig.7a-c wherein the base station performs receive beam-forming).












Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusashima, and Stirling-Gallacher, as applied to claim 31, in view of Pradhan as applied to claim 23 above. 
Regarding claim 35, the disclosures of Kusashima and Stirling disclose:
wherein the first UE is configured to control the antennas or the antenna array so as to set a receive beam pattern and/or a transmit beam pattern of the antenna, and/or wherein the second UE is configured to control the antennas or the antenna array so as to set a receive beam pattern and/or a transmit beam pattern of the antenna such that.
While the disclosure of Stirling teaches directing beams toward the base station and away from the second UE, it does not explicitly disclose directing a null towards the opposite UE. However, the effect of directing a main-lobe towards a transmitter and away from competing receivers is well-known in the art, and discussed in Pradhan.
That is Pradhan discloses:
a null directed towards the second UE or first UE (Furthermore, the disclosure of Pradhan explicitly discloses: pg.64 3. Dynamic Resource Block Allocation: “As described in the previous sections, to tackle this interference, a smart antenna based approach is used which allows multiple antennas at UE’s to form directed beams towards eNB and nulls towards other UEs”).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques discussed in Stirling and Kusashima, with the techniques as discussed in Pradhan. The motivation/suggestion would have been to reduce interference. 

Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (US 2017/0033916 A1) in view of Li et al. (US 2016/0308662 A1).
Regarding claim 48, the disclosure of Stirling teaches the method of claim 1 and time slots and frequency resources, but does not explicitly disclose:
wherein the DL time slots are separated by a time-domain guard interval, and wherein the UL time slots are separated by a time- domain guard interval.
However, it is a well-known technique for implementing guard between time slots or frequency band to prevent interference. For example, the disclosure of Li teaches:
wherein the DL time slots are separated by a time-domain guard interval, and wherein the UL time slots are separated by a time- domain guard interval (par.[0060 – 0061]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Stirling with the methods as discussed in Li. The motivation/suggestion would have been to prevent or reduce interference. 









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu et al. (US 2009/0147706 A1) “Frame Structures, Method and Apparatus for Resource Allocation in Wireless Communications System Based on Full-Duplex Replay”
Celebi et al. (US 2015/0109969 A1) “Full Duplex Communications in the Presence of Mixed Full and Half Duplex Users” par.[0027 – 0028]
Liu et al. (US 2017/0163404 A1) “Wireless Communciation Method, Device, and System” par.[0029] and fig.4 describes a guard period between first and second frequency resources, and DL/UL time-slots. 
Ji et al. (US 2018/0097607 A1) “Method and Device for Transmitting Uplink Control Signal in Wireless Communication System”
McCoy et al. (US 2017/0033915 A1) “Digital Predistortion for Full-Duplex Radio”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411